DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Gollhofer (Reg. No. 31106) on 05/20/2022 (also see interview summary).
The claims have been amended as follows:
(Currently Amended)An optimization apparatus comprising:
a memory; and 
a processor coupled to the memory, the processor coupled to an Ising machine, the processor being configured to
receive an input information indicating a first cost function regarding a radiation irradiation plan in a medical field, the first cost function being a numerical expression including a part being a continuous function and a part being a discontinuous function, the discontinuous function including an organ-dependent irradiation limit in the radiation irradiation plan; 
transform the first cost function indicated by the received input information to a second cost function by using at least "Legendre transformation" and "Wolfe's duality theorem," in order to obtain the second cost function without changing a graph shape of the discontinuous function included in the first cost function; 
acquire first values being values in an Ising format by performing binary expansion on values relating to coefficients of the second cost function obtained by the transforming from the first cost function;
output the first values to the Ising machine and cause the Ising machine to perform a simulated annealing (SA) on the second cost function to seek values that represent a ground state regarding the first values in the Ising format relating to the coefficients of the second cost function; 
receive, from the Ising machine, a result including the sought values that represent the ground state; 
in response to the receiving of the result from the Ising machine, execute reverse binary expansion processing that includes acquiring second values being values that minimize the first cost function by carrying out reverse binary expansion for the sought values that represent the ground state, and 
in response to the acquiring of the second values, output the radiation irradiation plan optimized based on the acquired second values, the outputted radiation irradiation plan being a radiation irradiation plan to be used in a radiation therapy to irradiate a tumor of a patient while reducing irradiation of normal tissue of the patient, 
wherein the transforming of the first cost function is configured to: 
perform the Legendre transformation twice on the part being the discontinuous function included in the first cost function; and 
perform transformation to the second cost function from the first cost function by replacing the discontinuous function included in the first cost function to a first function, the first function being a function obtained through finding a Wolfe dual problem with respect to the first cost function expression that has undergone the Legendre transformation twice, the Wolfe dual problem being a dual problem of "Wolfe's duality theorem".

2. (Cancelled)

3. (Currently Amended) A method implemented by an optimization apparatus, the optimization apparatus comprises a processor coupled to an Ising machine, the method comprising: 
Receiving, by the processor, an input information indicating a first cost function regarding a radiation irradiation plan in a medical field, the first cost function being a numerical expression including a part being a continuous function and a part being a discontinuous function, the discontinuous function including an organ-dependent irradiation limit in the radiation irradiation plan; 
Transforming, by the processor, the input first cost function indicated by the received input information to a second cost function by using at least "Legendre transformation" and "Wolfe's duality theorem," in order to obtain the second cost function without changing a graph shape of the discontinuous function included in the first cost function; 
Acquiring, by the processor, first values being values in an Ising format by performing binary expansion on values relating to coefficients of the second cost function obtained by the transforming from the first cost function;

Outputting, by the processor, the first values to the Ising machine, and causing the Ising machine to perform a simulated annealing (SA) on the second cost function to seek values that represent a ground state regarding the first values in the Ising format relating to the coefficients of the second cost function; 
receiving, from the Ising machine, a result including the sought values that represent the ground state; 
in response to the receiving of the result from the Ising machine, executing, by the processor, reverse binary expansion processing that includes acquiring values that minimize the first cost function by carrying out reverse binary expansion for the sought values that represent the ground state; and 
in response to the acquiring of the second values, output, by the processor, the radiation irradiation plan optimized based on the acquired second values, the outputted radiation irradiation plan being a radiation irradiation plan to be used in a radiation therapy to irradiate a tumor of a patient while reducing irradiation of normal tissue of the patient, 
wherein the transforming of the first cost function is configured to: 
perform the Legendre transformation twice on the part being the discontinuous function included in the first cost function; and 
perform transformation to the second cost function from the first cost function by replacing the discontinuous function included in the first cost function to a first function, the first function being a function obtained through finding a Wolfe dual problem with respect to the first cost function expression that has undergone the Legendre transformation twice, the Wolfe dual problem being a dual problem of "Wolfe's duality theorem".

4. (Cancelled)

5. (Currently Amended) A non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing, the processor coupled to an Ising machine, the processing comprising: 
Receiving, by the processor, an input information indicating a first cost function regarding a radiation irradiation plan in a medical field, the first cost function being a numerical expression including a part being a continuous function and a part being a discontinuous function, the discontinuous function including an organ-dependent irradiation limit in the radiation irradiation plan; 
Transforming, by the processor, the first cost function indicated by the received input information to a second cost function by using at least "Legendre transformation" and "Wolfe's duality theorem," in order to obtain the second cost function without changing a graph shape of the discontinuous function included in the first cost function;
Acquiring, by the processor, first values being values in an Ising format by performing binary expansion on values relating to coefficients of the second cost function obtained by the transforming from the first cost function;
Outputting, by the processor, the first values to the Ising machine, and causing the Ising machine to perform a simulated annealing (SA) on the second cost function to seek values that represent a ground state regarding the first values in the Ising format relating to the coefficients of the second cost function; 
receiving, from the Ising machine, a result including the sought values that represent the ground state; 
in response to the receiving of the result from the Ising machine, executing reverse binary expansion processing that includes acquiring second values being values that minimize the first cost function by carrying out reverse binary expansion for the sought values that represent the ground state; and 
in response to the acquiring of the second values, output the radiation irradiation plan optimized based on the acquired second values, the outputted radiation irradiation plan being a radiation irradiation plan to be used in a radiation therapy to irradiate a tumor of a patient while reducing irradiation of normal tissue of the patient, 
wherein the transforming of the first cost function is configured to: 
perform the Legendre transformation twice on the part being the discontinuous function included in the first cost function; and 
perform transformation to the second cost function from the first cost function by replacing the discontinuous function included in the first cost function to a first function, the first function being a function obtained through finding a Wolfe dual problem with respect to the first cost function expression that has undergone the Legendre transformation twice, the Wolfe dual problem being a dual problem of "Wolfe's duality theorem".

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant claims an optimization apparatus/method/non-transitory computer readable storage medium comprising: a memory, a processor coupled to the memory and the processing coupled to an Ising machine, the processor being configured to receive an input information indicating a first cost function, transform the first cost function to a second cost function using at least “Legendre transformation” and “Wolfe’s duality theorem”, acquire first values being value in an Ising format by performing binary expansion, output the first values to the Ising machine and cause the Ising machine to perform simulated annealing to seek values that represent a ground state, receive a result including the sought values and execute reverse binary expansion processing and in response to acquiring of the second values, output the radiation irradiation plan optimized based on the acquired second values.
The primary reasons for indication of reasons for allowance is the limitations in combination of all limitations, such as the step of transforming the first cost function indicated by the received input information to a second cost function by using at least “Legendre transformation” and “Wolfe’s duality theorem,” in order to obtain the second cost function without changing a graph shape of the discontinuous function included in the first cost function and performing binary expansion to acquire values relating to coefficients of the second cost function, causing an Ising machine to perform simulated annealing on the second cost function to seek values represent a ground state and perform reverse binary expansion to minimize the first cost function and output the radiation irradiation plan optimized based on the acquired second values. 
Applicant’s admitted prior art 
Applicant’s admitted prior art as discloses an existing optimization apparatus that accepting an input of a cost function F(W) and transform to an expression of an Ising model F’(w) by using a q-loss function as shown in figure 10. Additionally, figure 10 also discloses the binary expansion processing 202 and further illustrated by figure 13 to acquire values in Ising format , Ising machine processing 203 to process the coefficient in Ising format using Ising machine, and reverse binary expansion 204 to output the numerical values of W.

Karimi (US – 20170242824)
Karimi discloses a method to transform binary polynomially constrained polynomial programming problem to unconstrained binary quadratic programming problems using the Lagrange function, and provide the unconstrained binary quadratic programming to quantum annealer to obtain at least one corresponding solution as shown in figure 2. However, binary constrained polynomial programming problem are already presented in binary format. Thus it is unnecessary to feed the unconstrained polynomial programming problem into a binary expansion and later feed into a reverse binary expansion.
However, none of the closest found prior art teaches the optimization apparatus and step to be practiced by the optimization apparatus as required by claims 1, 3, and 5. Therefore, Claims 1, 3, and 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182